PER CURIAM.
The State has moved to dismiss this appeal because of the dereliction of the attorney for the appellant in failing to timely file his brief.
The record of this court shows that three extensions of time have been granted appellant for the filing of his brief; two by stipulation and one by petition. Appellant has also been granted one extension by the trial court.
In this case we have dereliction of the same attorney for the appellant that we had in the case of Hill v. State of Florida, Fla. App., 185 So.2d 759. We have this date entered an order denying the State’s motion in Hill, supra.
We shall not repeat what we said in Hill, supra, but we deny the motion to dismiss the appeal and permit the attorney for the appellant to file a brief in this case. After the State’s reply brief is filed, this court will consider the case on the briefs of the parties without oral argument.
ALLEN, C. J., and LILES and HOB-SON, JJ., concur.